165 So. 2d 403 (1964)
Charles Lane WILDMAN
v.
STATE.
2 Div. 451.
Supreme Court of Alabama.
January 30, 1964.
Rehearing Denied June 25, 1964.
Richmond M. Flowers, Atty. Gen., and Paul T. Gish, Jr., Asst. Atty. Gen., for petitioner.
John W. Drinkard, Linden, opposed.
LAWSON, Justice.
Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision in Wildman v. State, 165 So. 2d 396 (2 Div. 67).
Writ denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.